I
      r   •
              ...
                \




                                                                                                            ~~ ~:-,
                                                                                                                                 l
                                                                                                                                 I
                                                                                                                                 I




                    THE STATE OF TEXAS
                                                          CAUSE NO. 28,779

                                                                §
                                                                                                  '
                                                                                       IN THE DIST~  C~UR't~
                                                                                                 FILED IN
                                                                                            6th COURT OF APPEALS
                                                                                                                  ~"(.~,
                                                                                                            "'tA ~ . "'- (:
                                                                                                               ~~, "·~.. ·"
                                                                                                                           t-1
                                                                                                                                 r
                                                                                                                                 f
                                                                                                                                 !
                                                                                                                                 f
                                                                                                                                 I
                    vs.                                         §                                 COUl\'T~S
                                                                                     OF HUNT TEXARKANA, TEXAS
                                                                                                                                 l
                                                                                                                                 \
                                                                                            8/19/2015 8:33:19 AM
                                                                                                               t'b
                    COREY HAYES PARKER                          §

                                                        NOTICE OF APPEAL
                                                                                        TH
                                                                                                DEBBIE  AUTREY
                                                                                     196 JUDICIAL DISTRICT .
                                                                                                    Clerk
                                                                                                                  -~

                                                                                                                                 I
                                                                                                                                 r

                    TO THE HONORABLE JUDGE OF SAID COURT:

                           Now comes COREY HAYES PARKER, Defendant in the above styled and numbered

                    cause, by and through his court appointed trial attorney and gives this written notice of appeal to
                                                                                                                                 I   I
                                                                                                                                     l

                                                                                                                                     t
                    the 6th Court of Appeals at Texarkana from the judgment of conviction and sentence herein

                    rendered against COREY HAYES PARKER on August 3, 2015.
i
I                          Defendant would further state unto the Honorable Trial Court that he had been released

                    on a personal recognizance bond for two (2) years and eight (8) months from the date of the
I                   filing of his affidavit of inability to employ counsel in this cause and the appointment of trial
lI                  counsel; that Defendants financial circumstances have not changed since the filing of such


l1                  affidavit of inability to employ counsel; that Defendant does not have the resources to employ

                    counsel to represent him on appeal and, therefore, respectfully request this Honorable Court

                    appoint approved appellate counsel to represent Defendant upon appeal.

                           Defendants trial counsel, Jack L. Paris, Jr. respectfully request that he be released from

                    any further responsibility with respect to the representation of the defendant upon appeal.




I
It
                    NOTICE OF APPEAL                                                                    Page I of2
1
 'l
 \


 l

 J
                                          JACK L PARIS JR LAW OFFICE PC
                                          3101 Joe Ramsey Blvd., Ste. 101
                                          P 0 Box 8277
                                          Greenville, TX 75402
                                          Tel: (903) 455-5797



                                                                                              I
                                          Fax: (903) 455-6205




                                          By:Dlr&t!Mk. Paris, Jr.
                                                                                              1
                                                                                              I
                                                                                              '
                                              State Bar No. 15461500
                                              jlparislaw@ymail.com
                                              Attorney for COREY HAYES PARKER



                              CERTIFICATE OF SERVICE
                              Att6.1
      This is to certify that on~, 2015, a true and correct copy of the above and foregoing

document was served by hand delivery to Calvin Grogan, Assistant Hunt County District

Attorney at the Hunt County Courthouse, Greenville, Texas.




NOTICE OF APPEAL                                                             Page 2 of2
                                                                                                                   1?-    ~·
                                                                                                                               /(
                                                                                                                                               l
                                                                                                                                               I
                                                                                                                   4.               to
                                           CASE NO. 28779               COUNT 1                        '             'IJ& Q J            4f
                                            INCIDENT No.ll'RN: 9128294610 A002                               ~~                          fo/
    THE STATE OF TEXAS                                               §           IN THE DISTRICT COURT
                                                                     §
    \'.
                                                                     §§
                                                                                 OF HU~'T CoU~'TY, TE.'\AS
                                                                                                                                ~~
                                                                                                                                 ._,.
    COREYHAYESPARKER                                                 §
                                                                     §
    STATE JD No.: TX 06549725                                        §            196™ JUDICIAL DISTRICT

                   TRIAL COURTS CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

          I, J. Ai'lDREW BENCH ,Judge of the trial court certify this criminal case:
                     181 is not a plea bargain case, and the defendant. has the right of appeal; or
i                    0 is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                         not withdra\\'n or waived and the defendant has the right of appeal; or



I                    0 is a plea bargain ease, but the trial court has gi\·en permission to appeal; and the defendant has the
                          ritht to appeal; or
                     0 is a plea bargain case, and the defendant has
                     0 the defendant has waived the right of appe .
                     Signed on 08-03-2015.

                                                                 HONORABLE J. ANDREW BENCH
                                                                 196111 JUDICIAL DISTRICT COURT
                   I have received a copy of this certification. I ha\'e also been informed of my richts concerninr any
          appeal ohhis criminal case, including any right to file a prose petition for discretional')' review pursuant to
          Rule 68 ohhe Texas Rules of Appellate Procedure. l_have been admonished that my attorney must mail a copy
          of Ihe court of appeals' judgment and opinion 10 my last known address and I have only thirty (30) days in
          Y:hieh to file a prose petition for discretionary review in the court of appeals. TEX. R. APP. PRO. R. 68.2. I
          acknowledce that, if I wish to appeal this case and if I am enlilled to do so, it. is my duty to inform Jny appellate
          atcoroey, by written communication, of any chance in I he address at ~At'hich I am currently li\'ing or any change
          in my prison unit. I understand that, because ofappellate deadlines, iff fail to timely inform my appellate
          auomey of y change in my address, I may lose the opportunity to 61e a prose petition for discretional')'




          Mailinr A d d r e s s : - - - - - - - - - - - -


          Telephone number: - - - - - - - - - - -                    Address: 3101 JOE RAMSEY BLVD ..STE. 101
                                                                              GREENVILLE,TEXAS 70404-8277
                                                                     Telephone Number. 903-455·ai97
                                                                     Fax Number: 903-455-6205